A certificate of discharge under the Bankrupt law, unless impeached for fraud, is an absolute discharge of a preexisting debt. But while the law considers the debtor discharged from all legal obligation, it still regards the moral obligation as a good consideration to support a new promise; in this case the plaintiff has offered evidence, that David Daniels promised to pay the note upon which that action was brought, and which was discharged under *Page 263 
the Bankrupt law. The new promise, if proved, is as valid as the original note. You have only to consider whether or not the promise was made. To prove a new promise it is not necessary to be shown that the word promise was used. An agreement to pay, or any word signifying an intent to pay, or giving assurance that he would pay, is sufficient evidence of a new promise. It is contended by the defendant that no time was fixed when the payment was to be made. But that does not affect the force of the legal obligation. The law itself will fix the time.
Verdict for the plaintiff.